Filed 1/15/19 by Clerk of Supreme Court
                          IN THE SUPREME COURT
                          STATE OF NORTH DAKOTA


                                    2019 ND 12


In the Interest of E.S.

Katrina DeDona, PsyD,                                       Petitioner and Appellee

         v.

E.S.,                                                    Respondent and Appellant


                                   No. 20180426


      Appeal from the District Court of Stutsman County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

         AFFIRMED.

         Opinion of the Court by McEvers, Justice.

       Dana M. Sims, Assistant State’s Attorney, Jamestown, ND, for petitioner and
appellee.

         Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                                   Interest of E.S.
                                    No. 20180426


       McEvers, Justice.
[¶1]   E.S. appeals from an order requiring involuntary treatment in which the district
court found him to be mentally ill and a person requiring treatment. We affirm.


                                            I
[¶2]   In October 2018, Dr. Katrina DeDona submitted an application for emergency
admission for E.S. to be admitted to the North Dakota State Hospital after being
paroled from James River Correctional Center for a charge of terrorizing. The
application alleged E.S. was often agitated, preoccupied with a belief that there was
a conspiracy against him, and, as a result, unable to participate in his own treatment
and discharge planning. A petition for involuntary commitment was filed, claiming
E.S. was mentally ill and there was a reasonable expectation of serious risk of harm
if he was not treated. E.S. requested and was appointed an independent examiner, Dr.
Naveed Haider.
[¶3]   At the treatment hearing, the district court heard testimony from four witnesses
regarding E.S.’s mental state and corresponding treatment efforts. Three witnesses,
qualified as experts, were called by the petitioner: Dr. Naveed Haider, Dr. William
Pryatel, and Dr. Katrina DeDona. E.S. testified on his own behalf.
[¶4]   Dr. Haider testified that after examining E.S., he assigned him a psychiatric
diagnosis of delusional disorder, incorporating his findings in a psychiatric evaluation
entered into the record. Dr. Haider testified he believed E.S. was in need of treatment
and was a danger to himself, others, or property.
[¶5]   After examining and observing E.S. several times, Dr. Pryatel diagnosed E.S.
with delusional disorder, persecutory type. Dr. Pryatel also testified that a less
restrictive setting, like Centre, Inc., would be suitable for E.S.



                                           1
[¶6]   Dr. DeDona testified that early in his admission, E.S. was agitated, irritable,
and verbally aggressive and since taking his medications, those behaviors have
decreased. She testified that, if released into the community without the support of
a structured setting and medication, she expected to see an increase in his agitation
and verbal aggression and others would view him as threatening due to his tendency
to focus on delusional beliefs. She was concerned he would deteriorate and pose a
risk to himself or others.
[¶7]   E.S. testified it was impossible for the expert witnesses to prove he has a
delusional disorder. He claimed he was not a danger to himself or others. He argued
on the merits of three underlying cases, expressing a desire to call witnesses and
maintaining his innocence in all three cases.
[¶8]   At the conclusion of the treatment hearing, the district court issued its order on
the record, finding clear and convincing evidence establishing E.S. was mentally ill
and a person requiring treatment. The court ordered E.S. be hospitalized for a period
not to exceed 90 days, ending February 11, 2019.


                                           II
[¶9]   On appeal, E.S. argues the district court’s order was not supported by clear and
convincing evidence to show he was mentally ill and a person requiring treatment.
In Interest of B.A.K., we articulated our longstanding standard for reviewing appeals
from mental health hearings:
              Our review of an appeal under N.D.C.C. ch. 25-03.1 is limited
              to a review of the procedures, findings, and conclusions of the
              trial court. We review the findings of the district court under the
              more probing clearly erroneous standard of review. A finding
              of fact is clearly erroneous if it is induced by an erroneous view
              of the law, if there is no evidence to support it, or if, although
              there is some evidence to support it, on the entire evidence this
              Court is left with a definite and firm conviction it is not
              supported by clear and convincing evidence.
       Interest of B.L.S., 2006 ND 218, ¶ 10, 723 N.W.2d 395.



                                           2
               Only a person requiring treatment may be involuntarily admitted
       to a treatment facility. N.D.C.C. § 25-03.1-07. In a proceeding under
       N.D.C.C. ch. 25-03.1, the respondent is presumed not to require
       treatment. A person requiring treatment is one who is mentally ill or a
       person who is chemically dependent, and there is a reasonable
       expectation that if the individual is not treated for the mental illness or
       chemical dependency there exists a serious risk of harm to that
       individual, others, or property. N.D.C.C. § 25-03.1-02(13). “Mentally
       ill person” or “person who is mentally ill” means an individual with an
       organic, mental, or emotional disorder that substantially impairs the
       capacity to use self-control, judgment, and discretion in the conduct of
       personal affairs and social relations. N.D.C.C. § 25-03.1-02(12). A
       serious risk of harm means the substantial likelihood of:
               a. Suicide . . . .
               b. Killing or inflicting serious bodily harm on another
               individual or inflicting significant property damage, as
               manifested by acts or threats;
               c. Substantial deterioration in physical health or
               substantial injury, disease, or death based upon recent
               poor self-control or judgment in providing one’s shelter,
               nutrition, or personal care; or
               d. Substantial deterioration in mental health which would
               predictably result in dangerousness to that individual,
               others, or property, based upon evidence of objective
               facts to establish the loss of cognitive or volitional
               control over the individual’s thoughts or actions or based
               upon acts, threats, or patterns in the individual’s
               treatment history, current condition, and other relevant
               factors, including the effect of the individual’s mental
               condition on the individual’s ability to consent.
       N.D.C.C.§ 25-03.1-02(20).
2018 ND 139, ¶¶ 6-7, 911 N.W.2d 882 (internal citations and quotations omitted).
“When one or more reasonable inferences can be drawn from credible evidence, this
Court must accept the inferences drawn by the district court.” In re D.P., 2001 ND
203, ¶ 9, 636 N.W.2d 921 (citation omitted).


                                           A
[¶10] E.S. claims there was not clear and convincing evidence he is mentally ill
because Dr. Pryatel’s testimony that he suffers from a delusional disorder, persecutory

                                           3
type, and Dr. Haider’s testimony that he has fixed delusions about people conspiring
against him are insufficient to support a finding of mental illness.
[¶11] Dr. DeDona and Dr. Pryatel both filled out reports, submitted in evidence,
finding E.S. mentally ill. Dr. Haider, the independent expert examiner, completed a
psychiatric evaluation, diagnosing E.S. with delusional disorder. All three testified
at the hearing to E.S.’s delusional disorder. E.S. testified at the hearing that he is not
delusional, he has five witnesses to prove the RICO conspiracy, and he does not want
to hurt himself or others. No testimony or evidence was submitted, aside from E.S.’s
own testimony during the hearing, to rebut the three doctors’ findings of mental
illness.
[¶12] “The weight and credibility given to an expert’s opinion is a question of fact
subject to the clearly erroneous standard of N.D.R.Civ.P. 52(a).” In re J.K., 1999 ND
182, ¶ 13, 599 N.W.2d 337 (citation omitted). The trial court’s decision was not
induced by a clearly erroneous view of the law and there was ample evidence in the
record to support its finding of mental illness. During the course of his stay at the
state hospital, three doctors had the chance to observe and evaluate E.S., and all three
concluded he is suffering from mental illness. See In re M.M., 2005 ND 219, ¶ 10,
707 N.W.2d 78 (respondent’s statements leading doctors to conclude he suffered from
mental illness, along with doctor’s testimony at an involuntary treatment hearing that
he opined respondent was mentally ill was sufficient to uphold finding of mental
illness). We conclude the district court did not err in finding E.S. mentally ill.


                                            B
[¶13] E.S. argues there was not clear and convincing evidence he is a person
requiring treatment. Since we have upheld the district court’s finding E.S. is mentally
ill—the first requirement for finding a person requires treatment—we need only now
consider whether there is clear and convincing evidence there is a reasonable
expectation that if E.S. is left untreated, there is a serious risk of harm to him, others,
or property. See B.A.K., 2018 ND 139, ¶ 7, 911 N.W.2d 882. An individual need not

                                            4
exhibit overt violent action in order for the district court to find that person poses a
serious risk of harm to himself or others. D.P., 2001 ND 203, ¶ 9, 636 N.W.2d 921.
[¶14] Dr. Haider, Dr. Pryatel, and Dr. DeDona all testified or wrote in their
evaluations that E.S. is consumed by thoughts that others are conspiring against him.
Dr. Haider testified that E.S. had been using substances prior to his incarceration and
appeared to have a fixed, false delusion that people were conspiring to deprive him
of his weapons and had set him up to be jailed under false pretenses. Dr. Haider also
testified the combination could place E.S. in danger if he was left untreated. He
continued by noting there was a risk to E.S. if he continued calling the police
department as he had in the past because his past calls resulted in the police “having
him on the ground.” He further testified compliance with medication on his own was
unlikely because E.S. lacked insight into the state of his mental health diagnosis. Dr.
Haider’s report notes: “Without treatment it is highly anticipated that he would
present as a danger to others driven by his delusional belief system.”
[¶15] When asked whether E.S. posed a danger to himself, others, or property, Dr.
DeDona testified that without a supportive or stable environment, E.S. would
deteriorate and then pose a risk to himself or others. She testified that if E.S. were in
the community but not taking his medication, she would expect an increase in his
irritability, verbal aggression, and suspicion of others. She further testified he would
struggle to maintain a job and be unable to support himself because he would become
so focused on his delusional beliefs.
[¶16] This Court in In re D.Z., 2002 ND 132, ¶ 7, 649 N.W.2d 231, affirmed a
district court’s finding that (1) an individual presents a serious risk of harm to himself
by his refusal to eat and drink due to paranoid thoughts, and (2) he poses a serious risk
of harm to others when his paranoia and delusional beliefs could worsen and could
result in him harming others in order to stop perceived conspiracies against him. This
Court affirmed the trial court’s finding despite the absence of any evidence of overt
violent action. Id. at ¶ 9. The trial court in that case articulated its finding that the
individual was a mentally ill person in need of treatment by saying he would

                                            5
“deteriorate physically and mentally without medication may act on perceived threats
against him.” Id.; see also In re C.A.H., 2010 ND 131, 785 N.W.2d 253 (upholding
finding of serious risk of harm to others where respondent’s family members
expressed fear he would hurt others and upholding finding of serious risk of harm to
self where respondent’s behavior, if left untreated, made it unlikely he would be able
to stay in a homeless shelter, find work, or provide himself with food, clothing or
shelter, and would have difficulty taking care of his physical needs).
[¶17] Here, the district court articulated its findings:
       There’s a lack of insight, and he remains at high risk of discontinuing
       the medication that he’s on . . . this has been helpful to date towards his
       treatment program, but E.S. feels that he’d prefer to do exercise and go
       to church, et cetera, rather than take the medications. And with this
       lack of insight it could cause a high-risk factor for discontinuing which
       would increase his verbal aggressions, agitations. He would feel
       threatened by others or possibly threaten others, which could cause a
       physical harm to himself or others as well as a mental health
       deterioration. There is clear and convincing evidence that treatment’s
       necessary, that due to his mental illness as defined by North Dakota
       Century Code once again he is a person requiring treatment, because he
       would be a danger to self, others, or mental health would deteriorate
       significant[ly] if no treatment’s received.
[¶18] Based upon the evidence, we hold the district court’s finding that E.S. is a
person requiring treatment is not clearly erroneous.


                                           III
[¶19] The order is affirmed.
[¶20] Lisa Fair McEvers
      Dale V. Sandstrom, S.J.
      Daniel J. Crothers
      Jon J. Jensen
      Gerald W. VandeWalle, C.J.

[¶21] The Honorable Dale V. Sandstrom, S.J., sitting in place of Tufte, J.,
disqualified.



                                           6